PER CURIAM.
Appellant was charged with possession of morphine, possession of methaqualone, and possession of cannabis in excess of five grams. He pled nolo contendere to each of the three counts, yet the trial court entered one sentence of two years imprisonment. Each count constituted a separate offense; therefore, a single general sentence is improper. Dorfman v. State, 351 So.2d 954 (Fla.1977); Darden v. State, 306 So.2d 581 (Fla.2d DCA 1975).
There being no merit to the other points raised on this appeal, we affirm appellant’s convictions. However, we vacate appellant’s sentence and remand for resentenc-ing. Appellant need not be present for this purpose.
GRIMES, C. J., and BOARDMAN and DANAHY, JJ., concur.